oOo NY DB UH FSF W WN

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-01286-JJT Document 1-3 Filed 07/23/21 Page 1of 13

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

Justin Hanson,

Plaintiff,

Vv.

The 85 Fund,

Defendant.

INDEX OF EXHIBITS TO:

DEFENDANT’S NOTICE OF REMOVAL

Exhibit 1 Maricopa County Justice Court Complaint and Summons

Exhibit 2 Maricopa County Justice Court Notice of Filing of Notice of
Removal

Exhibit 3 Justice Court Docket

 
Case 2:21-cv-01286-JJT Document 1-3 Filed 07/23/21 Page 2 of 13

EXHIBIT 1
Case 2:21-cv-01286-JJT Document 1-3 Filed 07/23/21 Page 3 of 13

PLAINTIFF(S) ATTORNEY INFORMATION:

 

 

 

 

Name/Address/Phone ar

Maricopa COUNTY JUSTICE COURTS, STATE OF ARIZONA
NORTH MESA JUSTICE COURT

1837 S Mesa Drive, Mesa, AZ 85201 480-964-2958

 

Justin Hanson

745 E Glade Ave Case Number | Wi DY | SEU

Mesa AZ, 85204

 

 

(530) 220-0674 COMPLAINT
Plaintiff(s) Name/Address/Phone CIVIL

V.
The 85 Fund

 

8280 Greensboro Dr, St 140
Mclean, VA 22102

(703) 761-5000
Defendant(s) Name/Address/Phone

Plaintiff(s) alleges:
1. This claim arises from: [XX] Tort [ ] Contract [ ] Debt
2, Venue in this precinct is proper because:
[] The defendant(s) reside(s) or does business in this precinct.

[X] The debt or obligation that resulted in this claim occurred in this precinct at the
following location: 745 E Glade Ave; Mesa AZ, 85204

 

 

[X] Other: Defendant resides without the state (pursuant to A.R.S. § 12-401).

3. The defendant(s) owes the sum of $5,000 . The defendant(s) owe the
plaintiff(s) this amount because: (State the facts in support of your claim. You may attach an
additional page to your complaint, if necessary.)

In October of 2020, the’ Defendant placed illegal text solicitations to the plaintiff that were in

Arizona Supreme Court Page | of 2 LIC VOO002F-040814
Case 2:21-cv-01286-JJT Document 1-3 Filed 07/23/21 Page 4 of 13

Case Number:

 

violation of the Telephone Consumer Protection Act and Electronic Code of Federal
Regulations “TCPA".

 

 

 

 

 

4, Plaintiff(s) is also claiming:
[] Attorney's fees
[] Prejudgment interest
[] Postjudgment interest
[X] Court costs
[X] Other (specify): 2 hours of my time.

5. | state under penalty of perjury that the foregoing is true and correct,

Date: 6/17/21 C te With OW
aintiff

Arizona Supreme Court Page 2 of 2 LIC V00002F-0408 14
Case 2:21-cv-01286-JJT Document 1-3 Filed 07/23/21 Page 5of13

 

 

 

 

PLAINTIFF(S) ATTORNEY INFORMATION: % M &
SA, 2
yh, @
OR" lig
Sa eo
Od
Name/Address/Phone Dr

Maricopa COUNTY JUSTICE COURTS, STATE OF ARIZONA

NORTH MESA JUSTICE COURT
1837 S. Mesa Drive, Mesa, AZ 85201 480-964-2958

Justin Hanson
745 E Glade Ave .
Mesa AZ, 85204 CASE NUMBER: CLT CAF SS72

(530) 220-0871 C
Plaintiff(s) Name/Address/Phone SUMMONS L
V. CIVIL

 

 

 

The 85 Fund
8280 Greensboro Dr, St.140
Mclean, VA 22102

(703) 761-5000
Defendant(s) Name/Address/Phone

THE STATE OF ARIZONA TO THE ABOVE-NAMED DEFENDANT(S):

1. You are summoned to respond to this complaint by filing an answer with this court and
paying the court's required fee. If you cannot afford to pay the required fee, you can request the
court to waive or to defer the fee.

2, If you were served with this summons in the State of Arizona, the court must receive your
answer to the complaint within twenty (20) calendar days from the date you were served, If
you were served outside the State of Arizona, the court must receive your answer to the
complaint within thirty (30) days from the date of service. If the last day is a Saturday, Sunday,
or holiday, you will have until the next working day to file your answer, When calculating time,
do not count the day you were served with the summons.

3, This court is located at (physical address); 1837 S. Mesa Drive, Mesa, AZ 85201

4, Your answer must be in writing.

(a) You may obtain an answer form from the court listed above, or on the Self-Service
Center of the Arizona Judicial Branch website at http://www.azcourts.gov/,

Arizona Supreme Court Page | of 2 AZTCC2FE-021214
Case 2:21-cv-01286-JJT Document 1-3 Filed 07/23/21 Page 6 of 13

Case Number:

 

(b) You may visit http://www.azturbocourt.gov/ to prepare your answer electronically; this
requires payment of an additional fee.

(c} You may also prepare your answer on a plain sheet of paper, but your answer must
include the case number, the court location, and the names of the parties.

5, You must provide a copy of your answer to the plaintiff(s) or to the plaintiff's attorney.

IF YOU FAIL TO FILE A WRITTEN ANSWER WITH THE COURT WITHIN THE TIME INDICATED
ABOVE, A DEFAULT JUDGMENT MAY BE ENTERED AGAINST YOU, AS REQUESTED IN THE
PLAINTIFF(S) COMPLAINT.

olan 48 2021

 

“ay: 26, nS
is

1g 7 <font GURY

HVA

REQUEST FOR REASONABLE ACCOMMODATION FOR PERSONS WITH DISABILITIES MUST BE
MADE TO THE COURT AS SOON AS POSSIBLE BEFORE A COURT PROCEEDING.

Arizona Supreme Court Page 2 of 2 AZTCC2F-021214
Case 2:21-cv-01286-JJT Document 1-3 Filed 07/23/21 Page 7 of 13

1
1
vee a
Maricopa County Justice Courts
NOTICE TO THE DEFENDANT:

A LAWSUIT HAS BEEN FILED AGAINST YOU IN JUSTICE COURTS

You have rights and responsibilities in this lawsuit, Read this notice carefully.

1. in a justice court lawsuit, individuals have a right to represent themselves, or they may hire an attorney to
represent them. A family member or a friend may not reprasent someone in Justice court unless the family
member or friend Is an attorney. A corporation has a right to be represented by an officer of the corporation,
and a limited liability company (“LLC”) may be represented by a managing member. A corporation or an LLC
may also be represented by an attorney,

If you represent yourself, you have the responsibility to properly complete your court papers and to file them
when they are due. The clerks and staff at the court are not allowed fo give you legal advice. If you would like
legal advice, you may ask the court for the name and phone number of a local lawyer referral service, the
local bar association, or a legal aid organization,

2. You have a responsibility to follow the Justice Court Rules of Civil Procedure ("JCRCP") that apply in your
lawsult. The rules are available in many public libraries, at the courthouse, and online at the Court Rules
page of the Arizona Judicial Branch website, at http://www.azcourts.gov/, under the "AZ Supreme Court" tab.

3, A "plaintiff is someone who files a lawsuit against a “defendant.” You must file an answer or other response
to the plaintiff's complaint in writing and within twenty (20) days from the date you were served with the
summons and complaint (or thirty (30) days if you were served out-of-state.) If you do not file an answer
within this time, the plaintiff may ask the court to enter a “default” and a "default judgment” against you, Your
answer must state your defenses to the lawsuit. Answer forms are avallable at the courlhouse, on the
Maricopa County Justice Court website at http://justicecourts.maricopa.gov/, and on the Self-Service Genter
of the Arizona Judicial Branch website at http:/Avww.azcourts.gow/ under the “Public Services” tab, You may
also prepare your answer on a plain sheet of paper, but your answer must Include the court location, the
case number and the names of the parties. You must provide to the plaintiff a copy of any document that you
file with the court, including your answer,

4, You may bring a claim against the plaintiff if you have one. When you file your answer or written response
with the court, you may also file your “counterclaim” against the plaintiff,

5. You must pay a filing fee to the court when you file your answer, If you cannot afford to pay a filing fee, you
may apply to the court for a fee waiver or deferral, but you must still file your answer on time.

6, You may contact the plaintiff or the plaintiffs attorney and iry to reach an agreement to settle the lawsuit.
However, until an agreement Is reached you must still fle your answer and participate in the lawsuit. During
the lawsuit, the court may require the parties to discuss settlement.

7. Within forty (40) days after your answer has been filed, you and the plaintiff are required to provide a
disclosure statement to each other, The disclosure statement provides information about witnasses and
exhibits that will be used in the lawsuit. A party may also learn more about the other side's case through
discovery, Read the Justice Court Rules of Civil Procedure for more information about disclosure statements
and discovery,

8, The court will notify you of all hearing dates and trial dates. You must appear at the time and place specified
in each notice. If you fail to appear at a trial or a hearing, the court may enter a judgment against you. To
assure that you receive these notices, you must keep the court Informed, in writing, of your current address
and telephone number untill the lawsult fs over.

CV 8160-101.02 R: 12/1/14
Case 2:21-cv-01286-JJT Document 1-3 Filed 07/23/21 Page 8 of 13

EXHIBIT 2
Case 2:21-cv-01286-JJT Document 1-3 Filed 07/23/21 Page 9 of 13

Darrell E. Davis, SBN #011442

Zach R. Fort, SBN #031643

CLARK HILL PLC

14850 North Scottsdale Road, Suite 500
Scottsdale, Arizona 85254

Telephone: (480) 684-1100
Facsimile: (480) 684-1199

Email: ddavis@clarkhill.com

zfort@clarkhill.com
Attorneys for Defendant The 85 Fund

MARICOPA COUNTY JUSTICE COURTS, STATE OF ARIZONA
NORTH MESA JUSTICE COURT
1837 S. Mesa Drive, Mesa, AZ 85201 480-964-2958
Justin Hanson, NOTICE OF FILING OF
NOTICE OF REMOVAL
Plaintiff,
Vv. Case No. CC2021-099582RC
The 85 Fund,
Defendants.

 

 

 

 

TO: TO THE CLERK OF THE JUSTICE COURT AND ALL PARTIES AND
THEIR ATTORNEYS

PLEASE TAKE NOTICE that on July 23, 2021, Defendant The 85 Fund caused
this action to be removed to the United States District Court for the District of Arizona
pursuant to 28 U.S.C. § 1331. A copy of the Notice of Removal, which is being filed
concurrently in the District Court, is attached as Exhibit A. This Notice is being provided
pursuant to 28 U.S.C. § 1446(d). A copy of this Notice is being provided to the Clerk of
the Maricopa County Justice Court, Arizona, as well as to the Plaintiff in this case.
Pursuant to 28 U.S.C. § 1446(d), this Court is respectfully requested to proceed no further

in this action.

 
ee WwW

oO CO NN NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-01286-JJT Document 1-3 Filed 07/23/21 Page 10 of 13

DATED this 23 day of July 2021.

CLARK HILL PLC

By:_s/ Zach R. Fort
Darrell E. Davis

Zach R. Fort
Attorneys for Defendant
The 85 Fund

COPY of the foregoing

mailed this 23 day of July

2021, to:

Justin Hanson

745 E. Glade Avenue
Mesa, AZ 85204
Hansoncrwe@gmail.com
Defendant in pro per

s/ Shonda L. Ordofiez

 
Case 2:21-cv-01286-JJT Document 1-3 Filed 07/23/21 Page 11 of 13

EXHIBIT 3
Case 2:21-cv-01286-JJT Document 1-3 Filed 07/23/21 Page 12 of 13
7/16/2021 Maricopa County Justice Courts

(/index aspx) Related Links -- Select Link -- v

Home (/index aspx) Find a Case (/FindACase/index aspx) Case Types (/CaseTypes/civilsuits aspx) Forms/Fees

 

Our Judges (/Judges/index aspx) Locations (/Locations/index aspx) News CASE TOOLS

Case History
(/FindACase/casehistory aspx)

Court Calendar
(/FindACase/courtcalendar aspx)

Court Locations
(/Locations/index aspx)

Find a Case
(/FindACase/index aspx)

Traffic Violations
(/CaseTypes/tratfic aspx)

JUSTICE COURTS CASE INFORMATION - CASE HISTORY

Disclaimer: The information on this website ts not the official court record. Please contact the
court for the official record In no event shall the Maricopa County Justice Courts be liable for
damages of any nature arising out of your use or inability to use this website

<< return to previous page

Case information
Case

CC2021-

Number C2021-099582 Judge Jones, Kyle

File Date 6/18/2021 Location North Mesa Justice Court
Case Justice Civil Case 01 - New Case

Type Status

Party Information

Party Name Relationship Sex Attorney
JUSTIN HANSON Plaintiff N/A Pro Per
THE 85 FUND Defendant N/A Pro Per

Disposition Information

There are no disposition notes on file
Case Calendar

There are no calendar events on file

Events
Event Type Sub Type Result Result Date
Subpoena duces tecum Issued/Ordered 7/8/2021
Judgments

There are no Judgments on file
Case 2:21-cv-01286-JJT Document 1-3 Filed 07/23/21 Page 13 of 13
7/16/2021 Maricopa County Justice Courts

Case Types (/CaseTypes/civilsuits aspx)| Court Forms (/Forms/index aspx) | Find a Case (/FindACase/index aspx) | Court Calendars
(/FindACase/courtcalendar aspx) | Judges (/Judges/index aspx)
Copyright © 2011 Maricopa County Justice Courts | Supported Browsers (/Notices/BrowserSupport aspx)

(http /Avww twitter com/MCJusticeCourts) (http /Awww facebook com/MarnicopaCountyJusticeCourts)

   

sting S
oO (https /Awww instagram com/maricopacountyjusticecourts/}

 
